STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                               UNPUBLISHED
                                                               February 19, 2015
              Plaintiff-Appellee,

v                                                              No. 318526
                                                               Wayne Circuit Court
KENNETH ANTHONY TAYLOR,                                        LC No. 13-001078-FH

              Defendant-Appellant.


Before: BECKERING, P.J., and JANSEN and BOONSTRA, JJ.

BECKERING, P.J. (concurring).

       I concur in result only.


                                                        /s/ Jane M. Beckering




                                           -1-